Citation Nr: 1129029	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy, right lower extremity.

2.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy, left lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, right upper extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), for the New York, New York RO.

During the course of the appeal, by rating decision in January 2008, the RO granted initial higher 20 percent disability ratings for peripheral neuropathy, right lower extremity, and peripheral neuropathy, left lower extremity.  However, inasmuch as a higher rating is available for both disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher disability ratings remain viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

After issuance of the last Supplemental Statement of the Case in January 2009, additional evidence was submitted.  In July 2011, the Veteran's accredited representative waived initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).



FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's peripheral neuropathy, right lower extremity, is manifest by no more than objective observation of moderate, incomplete paralysis and wholly sensory involvement.

2.  Throughout the period of appeal, the Veteran's peripheral neuropathy, lower extremity, is manifest by no more than objective observation of moderate, incomplete paralysis and wholly sensory involvement.

3.  Throughout the period of appeal, the Veteran's peripheral neuropathy, right upper extremity, is manifest by no more than objective observation of mild symptoms and wholly sensory involvement.

4.  Throughout the period of appeal, the Veteran's peripheral neuropathy, left upper extremity, is manifest by no more than objective observation of mild symptoms and wholly sensory involvement.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy, right lower extremity, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010).

2.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy, left lower extremity, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy, right upper extremity, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2010).

4.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy, left upper extremity, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center records have been obtained.  The Veteran also was afforded VA examinations in order to ascertain the current severity of the service-connected disabilities.  

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Peripheral Neuropathy, Right and Left Lower and Upper Extremities

In this case, the initial 20 percent disability ratings for peripheral neuropathy of the right and left lower extremities have been assigned under Diagnostic Code 8520, for paralysis of the sciatic nerve.  Under that diagnostic code, a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e., the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The initial 10 percent disability ratings for peripheral neuropathy of the right and left upper extremities have been assigned under Diagnostic Code 8515, for paralysis of the median nerve.  Under Diagnostic Code 8515, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation for either the minor or major hand, moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation for the minor hand and a 30 percent evaluation for the major hand, and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation for the minor hand and a 50 percent evaluation for the major hand.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrants a 60 percent evaluation for the minor hand and a 70 percent evaluation for the major hand.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.

In October 2006, the Veteran remarked that he was in constant pain in his feet.  He related that he could barely walk from his bed to the bathroom.  He said that he could no longer drive because he could not put pressure on the pedals in his vehicle.

On VA examination in October 2006, the examiner noted that the Veteran had paresthesias, dysethesia, numbness, and burning of both feet, hands, and arms that interfered with the daily activity of holding objects.  It was further noted that the Veteran had neuritis and neuralgia.  No muscle wasting, atrophy, or nerve damage of the upper and lower extremities was found.  The examiner observed that passive and active range of motion against gravity was within normal limits.  There was sensory diminished pain, temperature, and touch on both feet, arms, and hands.

VA outpatient records from 2006 and 2007 show ongoing treatment for pain.  The Veteran told a VA examiner in November 2006 that he had severe pain in his feet.  He indicated that he had a constant burning pain on the bottom of his feet that was worse when he walked.  He indicated that his pain averaged between an 8 and 10 on a 0 (low) to 10 (high) pain scale.  He described shooting pain.  The examiner wrote that the Veteran used a cane to ambulate.  Another outpatient record from January 2007 shows that the Veteran used a wheelchair and wore special shoes.

A pain clinic record from January 2007 reflects that the Veteran experienced pain that rated a 10 on a 0 (low) to 10 (high) pain scale.  It was noted that the pain was mostly in the bilateral feet; the Veteran was hardly able to walk because of severe foot pain.  The examiner indicated that there was no sensory or muscle deficit detected in the lower extremities; however, putting mild-to-moderate pressure on the soles of the feet increased the level of pain and burning sensation significantly.

In February 2007, the Veteran remarked that he used two canes to ambulate and had an extremely difficult time walking.  He indicated that sometimes he was unable to get from the sofa to the bathroom in time to prevent an accident.  He related that his constant pain interrupted his sleep.  He mentioned that his medication did not give him relief from his pain, and he was unable to stand for more than a minute or two.  He reiterated that he was unable to drive a car or perform many activities.

A VA medical record dated April 2007 reflects the implantation of a permanent spinal cord stimulator in the Veteran for pain management.

During a VA examination for aid and attendance performed in May 2007, it was noted that the Veteran had painful diabetic neuropathy of both lower extremities in addition to degenerative disc disease at L5-S1 with disc bulging at L4 and L5.

In July 2007, the Veteran's spouse remarked that her husband had to endure chronic pain.  She related that when her husband tried to work around the house he was in great pain for days afterwards.  She indicated that the Veteran had pain in his hands and arms.  She mentioned that she had to complete most of the work around the house and do all of the driving.  The Veteran wrote that he was in constant debilitating pain.  He said that he could not stand for more than about 10 minutes at a time, and he had an extremely difficult time walking.  He said he could not do any work whatsoever.  He indicated that writing caused pain in his hands.  He could not drive.  He stated that he could do nothing but sit in a chair.  

A September 2007 VA physical therapy note reflects that the Veteran was there to be measured for a heavy duty wheel chair.  It was noted that the Veteran wanted a scooter.

On VA examination in November 2007, the examiner noted that the Veteran experienced a burning and tingling sensation in his feet with frequent and episodic jolts of pain.  The examiner observed that the Veteran's spinal stimulator was not totally successful, and the Veteran still experienced jolts of pain.  The Veteran reported difficulty walking 200 yards to his mailbox and back.  He walked with an unsteady gait and a cane due to erratic jolts of pain.  The examiner remarked that the Veteran gave up his employment in 1996 due to his posttraumatic stress disorder (PTSD).

The examiner observed that cranial nerves II through XII were intact.  Deep tendon reflexes were 2/4 at the biceps bilaterally, and 1/4 at the triceps, brachioradialis and knees bilaterally.  The tendon reflexes at the ankles were 2/4 bilaterally.  Strength in terms of grip, flexion, and extension in the upper extremities was 5/5 and 4+/5 in the lower extremities.  Muscle tone was normal.  Bulk was somewhat decreased in the lower extremities, but no fasciculations were noted in the upper or lower extremities.  Sensation was intact to all parameters in the upper extremities, but light touch was decreased over the feet.  Position sense was intact bilaterally in the upper and lower extremities.  Radial and peripheral pulses were full and equal.

A VA nerve conduction study completed in March 2008 reflects electrodiagnostic evidence of a moderate to severe sensorimotor peripheral neuropathy which affected both the upper and lower extremities.

In March 2008, the Veteran remarked that three out of five days, he could not leave his bedroom.  He said that if he went outside at all he was crippled for at least two days afterwards.  He ate all of his meals in his room because he was in great pain.  He said that he could not stand for very long.

In June 2008, the Veteran added that he experienced continuous, constant, debilitating pain all day.  He said that in addition to the constant pain, he experienced additional shocks of pain that would last about 30 minutes at a time.  He said that he spent all day either in a chair or in his bed.  He kept urinal bottles handy in case he could not get to the bathroom because of his pain.  He related that over the previous two weeks, he fell four times.  He used a scooter.  He stated that after mowing his lawn, he had to stay in bed for a few days.  

A VA outpatient record from July 2008 reflects that the Veteran experienced great pain.  The examiner noted that the Veteran's upper extremities had good pulses and sensation bilaterally.  Deep tendon reflexes were 2+ bilaterally in the upper extremities and 1+ bilaterally in the lower extremities.  There was decreased sensation in the plantar aspect of the Veteran's toes.

In January 2009, the Veteran remarked that he had been told that his upper extremities were worse than his lower extremities.  In February 2009, he added that he had been in bed since before the previous Thanksgiving.  He said that he has fallen trying to get to the bathroom.  In July 2009 he stated that a physical therapist was afraid to touch him because he was in so much pain.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the criteria for any higher rating for peripheral neuropathy of the right and left lower and upper extremities have not been met.

The medical evidence reflects that the Veteran's service connected peripheral neuropathy of the right and left lower extremities has caused disability comparable to no more than moderate incomplete paralysis of the sciatic nerve, manifested by a burning sensation and sensory loss, but with no loss of muscle mass, strength, or function attributed to this service-connected disability.  The medical evidence further reflects that the Veteran's service connected peripheral neuropathy of the right and left upper extremities has caused disability comparable to no more than mild incomplete paralysis of the median nerve, manifested by a burning sensation and sensory loss, but with no loss of muscle mass, strength, or function attributed to this service-connected disability.  As noted, where, as here, the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  In this case, only sensory impairment was noted on the neurological examinations.  Accordingly, higher ratings are not warranted as the Veteran's symptoms, albeit painful, are wholly sensory.  See 38 C.F.R. § 4.124a, note prior to the rating schedule for disease of the peripheral nerves.

While the Veteran has asserted that he has been told that his peripheral neuropathy is worse in his upper extremities than his lower extremities, the medical evidence of record indicates that the majority of the medical treatment that the Veteran has received for his peripheral neuropathy has been for pain in his feet and legs-not his upper extremities.  While the medical evidence of record does indicate that the Veteran has experienced shooting jolts of pain throughout his body, nearly all of the treatment that the Veteran has received has concerned the sensitivity in his feet and legs.  As the medical evidence of record indicates that the Veteran has required more treatment for his lower extremities than his upper extremities, the Board finds that the wholly sensory symptoms are best rated as moderate and mild, respectively.

Here, there is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe, and thus, his statements regarding the pain that he experiences are considered competent evidence.  However, in this particular case, the Diagnostic Codes used to evaluate the Veteran's disorders concern a complex medical situation.  They concern differentiating between wholly sensory symptoms and actual nerve paralysis.  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, in this particular situation, to whatever extent the Veteran may assert that his symptoms are not wholly sensory and/or involve actual nerve paralysis, the Veteran's statements are not considered to be competent and are outweighed by the other evidence of record.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As such, referral for extraschedular consideration is not in order here.


Conclusion

The Board has additionally considered whether a claim for a total disability rating based on individual unemployability (TDIU) is essentially a component of the Veteran's claims for higher ratings for his peripheral radiculopathy.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  However, the Board notes that the Veteran has been in receipt of a 100 percent permanent and total disability rating for PTSD since August 2000.  As such, any issue of entitlement to a TDIU is moot.

The Board does not doubt the sincerity of the Veteran's statements regarding the pain that he experiences on a daily basis.  However, as discussed above, in this particular instance, the medical evidence of record indicates that his peripheral neuropathy symptoms are wholly sensory and worse in his lower extremities than his upper extremities.  Thus, the currently assigned disability ratings are proper, and no staged ratings pursuant to Fenderson are warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

A disability rating in excess of 20 percent for peripheral neuropathy, right lower extremity, is denied.

A disability rating in excess of 20 percent for peripheral neuropathy, left lower extremity, is denied.

A disability rating in excess of 10 percent for peripheral neuropathy, right upper extremity, is denied.

A disability rating in excess of 10 percent for peripheral neuropathy, left upper extremity, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


